1

2

3

4

5

6

7

8

9                        UNITED STATES DISTRICT COURT

10                      EASTERN DISTRICT OF CALIFORNIA

11

12   RICHARD TUSO, on behalf of         No.   2:20-cv-02130-JAM-CKD
     himself and others similarly
13   situated,
14                  Plaintiff,          ORDER GRANTING FCL AND SITA’S
                                        MOTION TO DISMISS AND DENYING IN
15        v.                            PART AND GRANTING IN PART IBA
                                        AND NHA’S MOTION TO DISMISS
16   NATIONAL HEALTH AGENTS,LLC, a
     Florida company, et al.,
17
                    Defendants.
18

19        Plaintiff Richard Tuso brings this putative class action

20   under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

21   § 227.    First Amended Complaint (“FAC”) ¶ 7, ECF No. 36.

22   Defendants are: National Health Agents, LLC (“NHA”) and

23   Interstate Brokers of America, LLC (“IBA”), two Florida companies

24   that place telemarketing calls selling the insurance services and

25   supplemental health plans of other companies; Service Industry

26   Trade Alliance (“SITA”), a membership-based organization that

27   provides consumers with discounted health plans; and First

28   Continental Life & Accident Insurance Company, Inc. (“FCL”), a
                                       1
1    provider of supplemental insurance products.         Id. ¶¶ 2-5, 22, 31,

2    35.   Plaintiff alleges that IBA and NHA place telemarketing calls

3    on behalf of FCL and SITA.       FAC ¶¶ 37,40.

4          Before the Court are two Motions to Dismiss.1       Mot. to

5    Dismiss by FCL and SITA (“FCL/SITA Mot.”), ECF No. 39; Mot. to

6    Dismiss by IBA and NHA (“IBA/NHA Mot.”), ECF No. 40.         Plaintiff

7    opposed these motions.       Opp’n by Tuso to FCL/SITA Mot. (“FCL/SITA

8    Opp’n”), ECF No. 41; Opp’n by Tuso to IBA/NHA Mot. (“IBA/NHA

9    Opp’n”), ECF No. 42.        Defendants replied.   Reply by FCL and SITA

10   (“FCL/SITA Reply”), ECF No. 43; Reply by IBA and NHA (“IBA/NHA

11   Reply”), ECF No. 44.

12         After consideration of the parties’ briefing on the motions

13   and relevant legal authority, the Court GRANTS FCL and SITA’s

14   Motion to Dismiss and DENIES IN PART and GRANTS IN PART IBA and

15   NHA’s Motion to Dismiss.

16                          I.     FACTUAL ALLEGATIONS

17         The parties are familiar with the factual background of this

18   case—it is set forth extensively in the amended complaint, the

19   parties’ briefings, and the Court’s prior order.         See Order, ECF

20   No. 35.    The Court also highlights material allegations
21   throughout this decision.       The Court therefore does not restate

22   those allegations here.

23                                 II.   OPINION

24         A.   Legal Standard

25         A Rule 12(b)(1) motion to dismiss tests whether a complaint

26   alleges grounds for federal subject-matter jurisdiction.         See
27   1 These motions were determined to be suitable for decision
     without oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for May 18, 2021.
                                      2
1    Fed. R. Civ. P. 12(b)(1).   Once a party has moved to dismiss for

2    lack of subject-matter jurisdiction under Rule 12(b)(1), the

3    opposing party bears the burden of establishing the court’s

4    jurisdiction.   See Kokkonen v. Guardian Life Ins. Co., 511 U.S.

5    375, 377 (1994).

6          A Rule 12(b)(6) motion challenges the complaint as not

7    alleging sufficient facts to state a claim for relief.     See Fed.

8    R. Civ. P. 12(b)(6).   “To survive a motion to dismiss [under

9    12(b)(6)], a complaint must contain sufficient factual matter,

10   accepted as true, to state a claim for relief that is plausible

11   on its face.”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

12   (internal quotation marks and citation omitted).   While

13   “detailed factual allegations” are unnecessary, the complaint

14   must allege more than “[t]hreadbare recitals of the elements of

15   a cause of action, supported by mere conclusory statements.”

16   Id.   In considering a motion to dismiss for failure to state a

17   claim, the court generally accepts as true the allegations in

18   the complaint, construes the pleading in the light most

19   favorable to the party opposing the motion, and resolves all

20   doubts in the pleader’s favor.   Lazy Y Ranch LTD. v. Behrens,
21   546 F.3d 580, 588 (9th Cir. 2008).   “In sum, for a complaint to

22   survive a motion to dismiss, the non-conclusory ‘factual

23   content,’ and reasonable inferences from that content, must be

24   plausibly suggestive of a claim entitling the plaintiff to

25   relief.”   Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.

26   2009).
27         B.   Analysis: FCL and SITA’s Motion

28         In their Motion, Defendants FCL and SITA argue Plaintiff has
                                      3
1    not stated a plausible TCPA claim as to FCL and SITA because

2    Plaintiff has failed to allege an agency relationship between FCL

3    and SITA on the one hand and IBA and NHA on the other.       FCL/SITA

4    Mot. at 5-8.     As an initial matter, it is undisputed that IBA and

5    NHA, not FCL and SITA, actually placed the calls to Plaintiff now

6    at issue.    FCL/SITA Mot. at 3; FCL/SITA Opp’n at 4.     Thus,

7    Plaintiff is not asserting any direct liability claim against FCL

8    and SITA; rather, he is alleging FCL and SITA are vicariously

9    liable for IBA and NHA’s actions which he claims violated the

10   TCPA.    FCL/SITA Opp’n at 1, 4.

11           “[A] defendant may be held vicariously liable for TCPA

12   violations where the plaintiff establishes an agency

13   relationship, as defined by federal common law, between the

14   defendant and a third-party caller.”      Gomez v. Campbell-Ewald

15   Co., 768 F.3d 871, 879 (9th Cir. 2014); see also Henderson v.

16   United Student Aid Funds, Inc., 918 F.3d 1068, 1072 (9th Cir.

17   2019).     “Agency is the fiduciary relationship that arises when

18   one person (a ‘principal’) manifests assent to another person (an

19   ‘agent’) that the agent shall act on the principal’s behalf and

20   subject to the principal’s control, and the agent manifests
21   assent or otherwise consents so to act.”      Henderson, 918 F.3d at

22   1073 (internal citation omitted).       In determining whether an

23   agency relationship exists, a key factor is the degree of control

24   exercised by the principal over the agent: for an agency

25   relationship to exist, the principal “must have a right to

26   control the actions of the agent.”      Naiman v. TranzVia LLC, No.
27   17-cv-4813-PJH, 2017 WL 5992123 at *6 (N.D. Cal. Dec. 4, 2017)

28   (internal citations omitted).      Additionally, “agency can be
                                         4
1    established expressly, via a showing of actual authority, or it

2    can be inferred, by finding apparent authority or

3    ratification.”      Id. at *10 (internal citations omitted).

4        Here, Plaintiff contends he has sufficiently alleged an

5    agency relationship between FCL and SITA on the one hand and IBA

6    and NHA on the other, under all three theories: actual authority,

7    apparent authority, and ratification.    FCL/SITA Opp’n at 4.

8             1.      Actual Authority

9        To state a plausible claim under a theory of actual

10   authority, Plaintiff must allege facts showing that FCL and SITA

11   had the right to control IBA and NHA and the manner and means of

12   the calls IBA and NHA made.    Naiman, 2017 WL 5992123 at *6

13   (internal citation omitted).

14       FCL and SITA contend Plaintiff’s failure to allege either

15   exercised control over IBA or NHA is fatal to their actual

16   authority theory.    FCL/SITA Mot. at 6-7; FCL/SITA Reply at 2-3.

17   The Court agrees.    Plaintiff has not alleged any facts indicating

18   FCL or SITA directed, instructed, or commanded IBA or NHA to

19   place the calls, let alone that either controlled the manner and

20   means of the calls IBA and NHA placed.    See FAC.   All Plaintiff
21   has alleged is that: (1) “SITA and First Continental rely on

22   companies such as IBA and NHA to engage in telemarketing on their

23   behalf in order to sell SITA memberships that also include First

24   Continental plans” and (2) “SITA and First Continental all

25   benefit financially from the health plans that are sold by

26   telemarketers such as NHA and Interstate Brokers.”     FAC ¶¶ 37,
27   40; see also FCL/SITA Opp’n at 5 (referring the Court to

28   paragraph 37).   From these bare conclusory allegations, the Court
                                         5
1    cannot infer FCL and SITA had the right to control IBA and NHA.

2        Nor do the cases Plaintiff cites in opposition save his

3    claims based on actual authority.      See FCL/SITA Opp’n at 5.

4    Specifically, Plaintiff cites to In re Jiffy Lube Int'l, Inc.,

5    Text Spam Litig., 847 F.Supp.2d 1253, 1258 (S.D. Cal. 2012) and

6    Kramer v. Autobytel, Inc., 759 F.Supp.2d 1165 (N.D. Cal. 2010) to

7    argue “courts have often found similar allegations sufficient to

8    show an agency relationship.”    Id.   Neither case assists

9    Plaintiff.   First, the plaintiffs in In re Jiffy Lube

10   specifically alleged that the principal directly “engaged” the

11   agent to conduct a marketing campaign and the principal “directed

12   the mass transmission of wireless spam to the cell phones

13   nationwide.”   847 F. Supp. 2d at 1258.    By contrast, here there

14   is no allegation that FCL or SITA “directed” any of IBA or NHA’s

15   telemarketing actions.   Thus, although the court in In re Jiffy

16   Lube did find vicarious liability had been sufficiently pled,

17   plaintiffs in that case alleged more than Plaintiff has here.

18       Kramer is even less helpful to Plaintiff’s position because

19   the Kramer court did not address vicarious liability under the

20   TCPA whatsoever.   See 759 F. Supp. 2d 1165.    Because Kramer did
21   not address any of the vicarious liability pleading issues raised

22   by Defendants here, the Court agrees with FCL and SITA that

23   Kramer is inapposite.    FCL/SITA Reply at 4.

24       For these reasons, Plaintiff fails to plausibly allege any

25   TCPA claim against FCL and SITA under an actual authority theory.

26            2.     Apparent Authority
27       To state a plausible claim under an apparent authority

28   theory, Plaintiff must allege facts showing that FCL and SITA
                                       6
1    “did or said something sufficient to create a reasonable belief”

2    that IBA and NHA had the authority to act on behalf of FCL and

3    SITA.   Naiman, 2017 WL 5992123 at *7 (internal citations

4    omitted).   Indeed, Plaintiff himself acknowledges that apparent

5    authority arises only “when a third-party reasonably believes

6    that the putative agent had authority to act on behalf of the

7    principal and that belief can be traced to the principal’s own

8    manifestations.”   FCL/SITA Opp’n at 5 (citing to In re Fresh &

9    Process Potatoes Antitrust Litig., 834 F.Supp.2d 1141, 1167–68

10   (D. Idaho 2011))(emphasis added).

11       FCL and SITA contend that what’s missing from the FAC is any

12   allegation that FCL or SITA manifested to Plaintiff that the

13   calls were being placed by IBA and NHA on their behalf.      FCL/SITA

14   Mot. at 7; FCL/SITA Reply at 3.      Indeed, they argue, there are no

15   allegations that Plaintiff interacted with FCL or SITA

16   whatsoever.   FCL/SITA Reply at 3.    Given the complete lack of

17   contact between Plaintiff and FCL and SITA, neither of these

18   Defendants could have manifested that the calls were being placed

19   at their behest.   Id.

20       In opposition, Plaintiff fails to identify any manifestation
21   by SITA or FCL to support its apparent authority theory.      See

22   FCL/SITA Opp’n.    Plaintiff instead focuses only on IBA and NHA’s

23   actions, contending: “NHA/IBA represent to consumers, including

24   Plaintiff, that they provide memberships on behalf of SITA and

25   health plan quotes on behalf of First Continental, which is

26   consistent with First Continental and SITA’s business model.
27   These representations were confirmed when Plaintiff received an

28   email confirming the call describing the SITA membership and
                                       7
1    First Continental Plan offered on the call, including the cost

2    for such membership and plan – which was to be paid directly to

3    First Continental – and attempting to bind First Continental and

4    SITA to a health plan and membership, respectively, with

5    Plaintiff.   Ultimately, SITA and First Continental authorize

6    telemarketing to sell health plans on their behalf and accept the

7    benefits thereof.”     FCL/SITA Opp’n at 4.   By pleading facts only

8    about the actions of the agents – IBA and NHA – as opposed to

9    those of the principals – FCL and SITA - Plaintiff fails to state

10   a claim based on apparent authority against FCL and SITA. See

11   Naiman, 2017 WL 5992123 at *7.

12             3.    Ratification

13        To state a plausible claim under a ratification theory,

14   Plaintiff must allege facts showing that FCL and SITA knew that

15   IBA and NHA violated the TCPA and knowingly accepted the benefits

16   of those violations.    Naiman, 2017 WL 5992123 at *13 (internal

17   citations omitted).    That is, FCL and SITA cannot be bound by a

18   ratification made “without knowledge of material facts about the

19   agent's act.”   Id. at *7; see also Henderson, 918 F.3d at 1075

20   (explaining that principal must “know[] of the material facts
21   involved in the act it is ratifying.”).

22        FCL and SITA identify two pleading deficiencies with

23   Plaintiff’s ratification claim.     FCL/SITA Mot. at 7-8; FCL/SITA

24   Reply at 3-4.   First, Plaintiff has not alleged any facts showing

25   that either FCL or SITA had any knowledge of the calls at issue

26   let alone that the calls violated the TCPA.     FCL/SITA Mot. at 7-
27   8.   Second, Plaintiff has not alleged that FCL or SITA actually

28   benefitted from the calls at issue here.      Id. at 8.   As to SITA,
                                        8
1    Plaintiff alleges SITA receives $9 if a member joins.            FAC

2    ¶¶ 33,75.      But he does not allege he joined SITA or that SITA in

3    fact received $9 here.       See FAC.       As to FCL, Plaintiff alleges

4    that FCL “benefits financially from the health plans that are

5    sold by telemarketers such as NHA and Interstate Brokers.”              Id.

6    ¶ 40.    But Plaintiff does not allege he purchased a plan or that

7    FCL actually received any financial benefit here.            See FAC.

8            In opposition, Plaintiff does not address these pleading

9    deficiencies.       See FCL/SITA Opp’n.      Instead, Plaintiff cites to a

10   string of caselaw for general ratification principles, see

11   FCL/SITA Opp’n at 6 (collecting cases), but does not apply these

12   principles to the allegations here.           Accordingly, Plaintiff’s

13   claims based on ratification also fail.

14           To summarize, because Plaintiff has not plausibly alleged an

15   agency relationship under any of the common law agency theories,

16   Plaintiff’s vicarious liability claims against FCL and SITA fail.

17   FCL and SITA’s Motion to Dismiss is therefore granted.

18           The Court further finds it appropriate to grant FCL and

19   SITA’s Motion without leave to amend.           See Deveraturda v. Globe

20   Aviation Sec. Servs., 454 F.3d 1043, 1046 (9th Cir. 2006)
21   (explaining courts need not grant leave to amend where amendment

22   would be futile).       In opposition, Plaintiff had the opportunity

23   to proffer any additional facts that might convince the Court he

24   could plausibly allege an agency relationship between FCL and

25   SITA on the one hand and IBA and NHA on the other.           He failed to

26   do so.       Additionally, Plaintiff has already amended his
27   complaint.      See FAC.   Any further amendment would be futile.

28           C.    Analysis: IBA and NHA’s Motion
                                             9
1        In their Motion, IBA and NHA advance two separate arguments

2    as to why Plaintiff’s TCPA claims should be dismissed.      See

3    generally IBA/NHA Mot.   First, they argue the Court lacks

4    subject matter jurisdiction over the portions of Plaintiff’s

5    claims concerning calls placed prior to July 6, 2020.     IBA/NHA

6    Mot. at 3-7; IBA/NHA Reply at 4-5.     Second, they argue Plaintiff

7    has not stated a plausible claim against NHA because Plaintiff

8    has failed to allege NHA and IBA are alter egos.      IBA/NHA Mot.

9    at 7-11; IBA/NHA Reply at 1-4.

10            1.    Subject Matter Jurisdiction

11       IBA and NHA challenge the following portions of Plaintiff’s

12   TCPA claims: those based on the call Plaintiff alleges he

13   received prior to July 6, 2020, see FAC ¶ 46 (describing June

14   16, 2020 phone call), and those based on calls received by the

15   putative class prior to July 6, 2020, see id. ¶ 87.      Defendants

16   argue the Court lacks subject matter jurisdiction over these

17   portions of Plaintiff’s claims following the Supreme Court’s

18   decision in Barr v. American Ass’n of Political Consultants, 140

19   S.Ct. 2335 (2020)(hereinafter “AAPC”).      IBA/NHA Mot. at 3-7.

20       In AAPC, the Supreme Court addressed the constitutionality
21   of the TCPA.   See 140 S.Ct. 2335.     In a fractured decision, six

22   Justices agreed that, in adding the government-debt exception to

23   the TCPA in 2015, Congress had “impermissibly favored debt-

24   collection speech over political and other speech in violation

25   of the First Amendment.”   Id.   at 2343.   Seven Justices agreed

26   that the proper remedy for this constitutional infirmity was to
27   invalidate and sever the government debt exception thereby

28   leaving the rest of the TCPA intact.     Id.
                                       10
1           In light of the fractured decision, the parties here argue

2    about the sweep of AAPC.    Plaintiff insists AAPC invalidated

3    only the TCPA’s government-debt exception.    IBA/NHA Opp’n at 1,

4    3-8.   Defendants contend AAPC invalidated the entire TCPA as

5    applied to pre-July 6, 2020 conduct; and for this reason, they

6    claim, the portions of Plaintiff’s claim concerning conduct

7    prior to July 6, 2020 are not justiciable.    IBA/NHA Mot. at 4-7.

8    In support of their position, Defendants cite to the following

9    post-AAPC decisions: Creasy v. Charter Commc’ns, Inc., No. 20-

10   cv-1199, 2020 WL 5761117 (E.D. La. Sept. 28, 2020), Hussain v.

11   Sullivan Buick-Cadillac-GMC Truck, Inc. 2, No. 5:20-cv-38-Oc-

12   30PRL, 2020 WL 7346536 (M.D. Fla. Dec. 11, 2020), and Lindenbaum

13   v. Realgy, LLC, No., 1:19-cv-2862, 2020 WL 6361915 (N.D. Ohio

14   Oct. 29, 2020).    These out-of-circuit, non-binding decisions

15   held that AAPC divests federal courts of jurisdiction over TCPA

16   claims concerning robocalls made before the date of AAPC’s

17   issuance even when those robocalls were not made for the

18   purposes of collecting government debt.

19          However, district courts in the Ninth Circuit that have

20   addressed this issue have consistently held the opposite, finding
21   the TCPA remains enforceable against non-government debt

22

23   2As Defendants acknowledge in their reply brief, see IBA/NHA
     Reply at 5, the Hussain Court has since disavowed its reasoning
24   and decision in that case, stating in a subsequent decision: “the
     Court departs from its earlier opinion because, since the Court’s
25   Order in Hussain, every court faced with this same issue has
     concluded that a plaintiff may continue to bring § 227(b) claims
26   post-AAPC. The Court, having the benefit now of reading all of
     these cases, agrees with this majority view.” Boisvert v.
27   Carnival Corp., No. 8:20-cv-2076-30, 2021 U.S. Dist. LEXIS 47397,
     at *4 (M.D. Fla. Mar. 12, 2021).
28
                                       11
1    collectors as to the calls made before AAAPC’s issuance on July

2    6, 2020.   See e.g. Stoutt v. Travis Credit Union, No. 2:20-cv-

3    01280-WBS, 2021 WL 99636 (E.D. Cal. Jan. 12, 2021); Johansen v.

4    LoanDepot.com LLC, No. 8:20-cv-00919-DOC, 2021 U.S. Dist. LEXIS

5    19562 (C.D. Cal. Jan. 31, 2021); McCurley v. Royal Sea Cruises,

6    Inc., No. 17-cv-00986-BAS, 2021 U.S. Dist. LEXIS 16403 (S.D. Cal.

7    Jan. 28, 2021); Trujillo v. Free Energy Sav. Co., LLC, No. 5:19-

8    cv-02072-MCS-SP, 2020 U.S. Dist. LEXIS 239730 (C.D. Cal. Dec. 21,

9    2020); Shen v. Tricolor Cal. Auto Grp., LLC, No. 20-cv-7419 PA,

10   2020 U.S. Dist. LEXIS 237582 (C.D. Cal. Dec. 17, 2020).

11   Recently, another court in the Eastern District considered the

12   same issue and concluded: “Because the Supreme Court has

13   invalidated and severed the government-debt exception from the

14   remainder of [the TCPA], the exception did not affect the

15   remainder of the statute and the statute remains enforceable, at

16   least against non-government debt collectors, as to calls made

17   between November 2015 and July 6, 2020.”    Stoutt, 2021 WL 99636

18   at *5.

19       This Court agrees with the analysis in Stoutt and finds it

20   may adjudicate all portions of Plaintiff’s TCPA claims, including
21   those concerning calls placed prior to July 6, 2020.

22   Accordingly, IBA and NHA’s request to dismiss the portions of

23   Plaintiff’s claims concerning pre-AAPC conduct is denied.

24               2.   Alter-ego

25       IBA and NHA next argue Plaintiff has not plausibly alleged

26   IBA and NHA are alter egos.    IBA/NHA Mot. at 7-11; IBA/NHA Reply
27   at 1-4.    As such, they ask the Court to dismiss Plaintiff’s

28   claims against NHA.    IBA/NHA Mot. at 1.   In opposition,
                                       12
1    Plaintiff contends he has sufficiently alleged that IBA and NHA

2    are alter egos and therefore NHA may be held liable for IBA’s

3    TCPA violative calls.   IBA/NHA Opp’n at 8-10.

4        To state a claim that one corporation is the alter ego of

5    another, a plaintiff must plausibly allege that: “(1) that there

6    is such unity of interest and ownership that the separate

7    personalities of the two entities no longer exist and (2) that

8    failure to disregard their separate identities would result in

9    fraud or injustice.”    Ranza v. Nike, Inc., 793 F.3d 1059, 1073

10   (9th Cir. 2015) (internal citations and quotation marks omitted).

11   “Disregarding the corporate entity is recognized as an extreme

12   remedy, and [c]ourts will pierce the corporate veil only in

13   exceptional circumstances.”    Calvert v. Huckins, 875 F.Supp.674,

14   678 (E.D. Cal. 1995); see also Katzir's Floor & Home Design, Inc.

15   v. M-MLS.com., 394 F.3d 1143, 1149 (9th Cir. 2004) (explaining

16   “the mere fact of sole ownership and control does not eviscerate

17   the separate corporate identity that is the foundation of

18   corporate law.”)

19       As to its alter ego theory, Plaintiff alleges the following:

20   IBA and NHA are two distinct legal entities; each is “a Florida
21   registered company headquartered in Ft. Lauderdale, Florida.”

22   FAC ¶¶ 2-3.   IBA and NHA are owned and operated by the same

23   management.   Id. ¶¶ 23, 25.   IBA and NHA are located in the same

24   office at the same suite number.    Id. ¶ 24.    Plaintiff received

25   unsolicited telephone calls to his cell phone over the course of

26   two and a half months, id. ¶¶ 42-86, including calls accompanied
27   by pre-recorded voicemails stating it was an IBA agent calling,

28   id. ¶¶ 55, 59 (describing voicemails stating “this is Nicole with
                                        13
1    Interstate Brokers.”).   Though IBA’s name is used in the pre-

2    recorded messages, when consumers speak with a live agent, the

3    agent may provide NHA’s phone number as the call back number.

4    Id. ¶ 28.   Additionally, follow-up emails regarding the insurance

5    services promoted during calls made in the name of IBA may

6    provide NHA’s phone number as the call back number.        Id. ¶ 68.

7    According to Plaintiff, “NHA and Interstate Brokers are one and

8    the same, working for and representing each company

9    interchangeably.”   Id. ¶ 26.

10       Defendant argues these allegations are insufficient under

11   both prongs of the alter ego test.     The Court agrees.

12       As to the first “unity of interest and ownership” prong,

13   Plaintiff’s allegations do not allow the Court to infer NHA

14   controls IBA “to such a degree as to render the latter the mere

15   instrumentality of the former.”   See Ranza, 793 F.3d at 1073

16   (explaining that the unity of interest prong “envisions pervasive

17   control ... such as when a parent corporation dictates every

18   facet of the subsidiary’s business — from broad policy decisions

19   to routine matters of day-to-day operation.”).     In making this

20   determination, a court may consider “the commingling of funds and
21   assets of the two entities, identical equitable ownership in the

22   two entities, use of the same offices and employees, disregard of

23   corporate formalities, identical directors and officers, and use

24   of one as a mere shell or conduit for the affairs of the other.”

25   Langley v. Guiding Hands Sch., Inc., No. 2:20-cv-00635-TLN, 2021

26   WL 978950, at *5 (E.D. Cal. Mar. 16, 2021) (internal citations
27   omitted).

28       Here even taking as true Plaintiff’s allegations that IBA
                                       14
1    and NHA are owned and operated by the same management, that they

2    share office space, and that IBA agents may provide NHA’s phone

3    number as the callback number, the Court does not find these

4    allegations plausibly suggest NHA exercised “pervasive control”

5    over IBA.   His conclusory assertion to that effect, see FAC ¶ 26,

6    is insufficient.   See Iqbal, 556 U.S. at 679.

7        In opposition, Plaintiff argues that he has alleged more

8    than what plaintiffs in Ranza and Naiman had – the cases

9    Defendants rely on to argue Plaintiff’s alter ego theory is

10   improperly pled.   Opp’n at 9.    But even if Plaintiff has alleged

11   more than what the Ranza and Naiman plaintiffs did, it does not

12   necessarily follow that the allegations here are sufficient.

13   Indeed, the Court does not find Plaintiff’s allegations are

14   sufficient to disregard IBA and NHA’s separate legal identity; as

15   the FAC acknowledges, IBA and NHA are distinct legal entities:

16   each is a Florida registered LLC.       FAC ¶¶ 2-3.   It bears

17   repeating that “[d]isregarding the corporate entity is recognized

18   as an extreme remedy.”   Calvert, 875 F.Supp. at 678.

19       As to the second prong of the alter ego test, Plaintiff’s

20   allegations also fall short.     “[U]nder California law the kind of
21   inequitable result that makes alter ego liability appropriate is

22   an abuse of the corporate form, such as under-capitalization or

23   misrepresentation of the corporate form to creditors.”        Langley,

24   2021 WL 978950, at *5 (internal citations omitted); see also FTC

25   v. Noland, No. 20-cv-00047-PHX, 2021 WL 289659 at *4 (D. Ariz.

26   Jan. 28, 2021)( explaining “a plaintiff must plead with
27   specificity that fraud or injustice would result if the

28   corporation were permitted to maintain the fiction of a separate
                                        15
1    identity.”)

2          The FAC itself does not expalin how failing to hold NHA

3    liable as IBA’s alter ego would result in fraud or injustice.

4    See FAC.     Nevertheless, in his opposition brief, Plaintiff

5    contends “failure to disregard the confusing corporate structure

6    involving NHA and IBA would result in fraud or injustice because

7    the structure is designed, at least in part, to obfuscate and

8    limit liability and exposure for TCPA violations.”            Opp’n at 8-9

9    (citing to FAC ¶¶ 57, 61-68).       Plaintiff has not alleged any

10   facts, however, to support this bald contention.         There’s no

11   allegation, for example, that IBA is undercapitalized, committed

12   fraud, or exists for any other improper purpose, such as to avoid

13   liability.      See Langley, 2021 WL 978950, at *5 (explaining that

14   California courts invoke alter ego liability “when the corporate

15   form is used to perpetrate a fraud, circumvent a statute, or

16   accomplish some other wrongful or inequitable purpose.”).            In the

17   absence of any such allegations, Plaintiff fails to plausibly

18   allege that fraud or injustice would result.

19         Because Plaintiff has not plausibly alleged IBA and NHA are

20   alter egos, Plaintiffs’ claims against NHA are dismissed. The Court
21   also finds amendment would be futile and, therefore, Plaintiff is

22   denied leave to amend its claims against NHA.           See Deveraturda,

23   454 F.3d at 1046.     In opposition, Plaintiff had the opportunity to

24   proffer any additional facts that might convince the Court he could

25   plausibly allege IBA and NHA are alter egos.        See Opp’n.    He failed

26   to   do   so.     Additionally,   Plaintiff   has   already    amended   his
27   complaint.      See FAC.   He is not entitled to another opportunity to

28   properly plead his claims against NHA.
                                          16
1                             III.   ORDER

2        For the reasons set forth above, the Court GRANTS FCL and

3    SITA’s Motion to Dismiss and DENIES IN PART and GRANTS IN PART

4    IBA and NHA’s Motion to Dismiss. Plaintiff’s claims against FCL,

5    SITA and NHA are DISMISSED WITH PREJUDICE.

6        IT IS SO ORDERED.

7    Dated: June 21, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     17
